 1

 2

 3

 4

 5                                                     JS-6
 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                 SOUTHERN DIVISION
11

12
     JRN, a minor by and through her         Case No. 8:18-cv-01794 AG-JDE
13   Guardian ad Litem, ERIKA NOVOA,
     and PABLO RAMIREZ,                      ORDER DISMISSING ACTION WITH
14                                           PREJUDICE
               Plaintiff,
15                                           Honorable Andrew J. Guilford
          v.                                 United States District Judge
16
     UNITED STATES OF AMERICA
17
               Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                         1
 1   The parties having filed a Joint Stipulation Re: Dismissal of Case,
 2         IT IS HEREBY ORDERED:
 3         1. The above-captioned action is dismissed with prejudice in its entirety; and
 4         2. The parties shall bear their own costs of suit and fees.
 5

 6

 7   Dated: July 2, 2019
 8

 9
                                       HONORABLE ANDREW J. GUILFORD
10                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
